       Case 1:19-cr-00342-LGS Document 37 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA                                       :
                                                               :
                  - v. -                                       :   ORDER
                                                               :
JOSEPH BAGAGLIA,                                               :   19 Cr. 342 (LGS)
                                                               :
                           Defendant.                          :
---------------------------------------------------------------x

       WHEREAS this Court has referred this matter to the Magistrate
Judge on duty for the purpose of permitting Joseph Bagaglia, the defendant,
to enter a guilty plea in the above-captioned matter;

      WHEREAS the defendant has requested that his guilty plea be taken
remotely by video conference or by telephone conference;

      WHEREAS the ongoing COVID-19 pandemic and Mr. Bagaglia’s
vulnerability to COVID-19 necessitate that the proceeding take place
remotely;

      WHEREAS the Coronavirus Aid, Relief, and Economic Securities Act;
findings made by the Judicial Conference of the United States; and the June
24, 2020 Amended Standing Order of Chief Judge Colleen McMahon of the
Southern District of New York allow for guilty pleas to be taken by video
conference, or telephone conference if videoconferencing is not reasonably
available, subject to certain findings made by the District Judge assigned to
the matter;

      THE COURT HEREBY FINDS that defendant Joseph Bagaglia has
consented to proceeding remotely and the plea proceeding cannot be further
delayed without serious harm to the interests of justice and therefore may
proceed remotely by videoconferencing or by telephone conferencing if
videoconferencing is not reasonably available.

SO ORDERED.

Dated: New York, New York
      September 9, 2020
